Exhibit 10.4

 

 

AMENDMENT NO. 2 TO TERM LOAN AGREEMENT AND FEE LETTER

THIS AMENDMENT NO. 2 TO TERM LOAN AGREEMENT AND FEE LETTER, dated as of August
7, 2019 and effective as of August 7, 2019 (this “Agreement”), is made among
Dynavax Technologies Corporation, a Delaware corporation (the “Borrower”), the
Subsidiary Guarantors from time to time party thereto (together with Borrower,
the Obligors”), the Lenders listed on the signature pages hereof under the
heading “LENDERS” (each a “Lender” and, collectively, the “Lenders”), and CRG
Servicing LLC, a Delaware limited liability company (“CRG Servicing”), as
administrative agent and collateral agent for the Lenders (in such capacities,
together with its successors and assigns, “Agent”), with respect to the Loan
Agreement referred to below.

 

RECITALS

(i) The Obligors, Lenders and Agent are parties to that certain Term Loan
Agreement, dated as of February 20, 2018, as amended by that certain Waiver and
Amendment, dated as of November 20, 2018 (as further amended, amended and
restated, modified or supplemented from time to time, the “Loan Agreement”) and
(ii) the Borrower and CRG Servicing are parties to that certain Fee Letter,
dated as of February 20, 2018 (as further amended, amended and restated,
modified or supplemented from time to time, the “Fee Letter” and, collectively
with the Loan Agreement, the “Transaction Documents”).

WHEREAS, the parties hereto desire to amend the Transaction Documents on the
terms and subject to the conditions set forth herein and therein.

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein and therein, the parties agree as follows:

SECTION 1.Definitions; Interpretation.

(a)Terms Defined in Loan Agreement or Fee Letter.  All capitalized terms used in
this Agreement (including in the recitals hereof) and not otherwise defined
herein shall have the meanings assigned to them in the Loan Agreement or the Fee
Letter, as applicable.

(b)Interpretation.  The rules of interpretation set forth in Section 1.03 of the
Loan Agreement shall be applicable to this Agreement and are incorporated herein
by this reference.

SECTION 2.Amendment. Subject to Section 4, the Loan Agreement is hereby amended
as follows:

(a)Section 10.02 of the Loan Agreement is hereby amended as follows:

(i)Section 10.02(a) of the Loan Agreement is hereby amended by replacing the
date “January 1, 2019” where it appears therein with “July 1, 2019”;

 

--------------------------------------------------------------------------------

 

(ii)Section 10.02(b) of the Loan Agreement is hereby amended by replacing the
date “January 1, 2020” where it appears therein with “July 1, 2020”;

(iii)Section 10.02(c) of the Loan Agreement is hereby amended by replacing the
date “January 1, 2021” where it appears therein with “July 1, 2021”;

(iv)Section 10.02(d) of the Loan Agreement is hereby amended by replacing the
date “January 1, 2022” where it appears therein with “July 1, 2022”; and

(v)Section 10.02(e) of the Loan Agreement is hereby deleted in its entirety.

SECTION 3.Amendment. Subject to Section 4, the Fee Letter is hereby amended as
follows:

(a)Section 2(a) of the Fee Letter is hereby amended by replacing “three percent
(3.00%)” where it appears therein with “four percent (4.00%)”.

(b)Section 2(b) of the Fee Letter is hereby amended by replacing “three percent
(3.00%)” where it appears therein with “four percent (4.00%)”.

SECTION 4.Conditions to Effectiveness.  The effectiveness of Section 2 and 3
shall be subject to the satisfaction of each of the following conditions
precedent:

(a)Agent shall have received, in form and substance reasonably satisfactory to
it and Lenders, this Agreement duly executed by Borrower, Agent and Lenders.

(b)The Borrower shall have received at least $40,000,000 in gross proceeds from
an equity investment within six (6) weeks following the execution of this
Agreement.

(c)The Borrower shall have paid or reimbursed Lenders for Lenders’ reasonable
out of pocket costs and expenses incurred in connection with this Agreement,
including Lenders’ reasonable and documented out of pocket legal fees and costs,
pursuant to Section 13.03(a)(i)(z) of the Loan Agreement, to the extent that
Borrower has been provided an invoice at least one Business Day prior to the
date of satisfaction of the conditions set forth in Sections 4(a) and 4(b).

(d)The representations and warranties in Section 5 shall be true in all material
respects on the date hereof and on the date on which each of the foregoing
conditions is satisfied.

SECTION 5.Representations and Warranties.  Each Obligor hereby represents and
warrants to Agent and each Lender as follows:

(i)Such Obligor has full power, authority and legal right to make and perform
this Agreement and the Transaction Documents, as modified by this Agreement (the
“Amended Transaction Documents”).  Each of this Agreement and the Amended
Transaction Documents are within such Obligor’s corporate powers and has been
duly authorized by all necessary corporate and, if required, by all necessary
shareholder action.  This Agreement has been duly executed and delivered by such
Obligor and each of this Agreement and the Amended Transaction Documents
constitutes legal, valid and binding obligations of such Obligor,

2

--------------------------------------------------------------------------------

 

enforceable against such Obligor in accordance with its terms, except as such
enforceability may be limited by (a) bankruptcy, insolvency, reorganization,
moratorium or similar laws of general applicability affecting the enforcement of
creditors’ rights and (b) the application of general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).  Each of this Agreement and the Amended Transaction Documents
(x) does not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority or any third party, except for
such as have been obtained or made and are in full force and effect, (y) will
not violate any applicable law or regulation or the charter, bylaws or other
organizational documents of such Obligor and its Subsidiaries or any order of
any Governmental Authority, other than any such violations that, individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect, (z) will not violate or result in an event of default under any material
indenture, agreement or other instrument binding upon such Obligor and its
Subsidiaries or assets, or give rise to a right thereunder to require any
payment to be made by any such Person.

(ii)No Default has occurred or is continuing or will result after giving effect
to this Agreement.  

(iii)There has been no Material Adverse Effect since the date of the Loan
Agreement and Fee Letter.

(iv)The representations and warranties made by or with respect to such Obligor
in Section 7 of the Loan Agreement are true in all material respects (and, in
all respects, for such representations and warranties that are by their terms
already qualified as to materiality, material adverse effect or similar
language), taking into account any changes made to schedules updated in
accordance with Section 7.20 of the Loan Agreement, except that such
representations and warranties that refer to a specific earlier date were true
in all material respects on such earlier date (and, in all respects, for such
representations and warranties that are by their terms already qualified as to
materiality, material adverse effect or similar language).

SECTION 6.Reaffirmation.  Each Obligor hereby ratifies, confirms, reaffirms, and
acknowledges its obligations under the Loan Documents to which it is a party and
agrees that the Loan Documents remain in full force and effect, undiminished by
this Agreement, except as expressly provided herein.  By executing this
Agreement, each Obligor acknowledges that it has read, consulted with its
attorneys regarding, and understands, this Agreement.  

SECTION 7.Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.  

(a)Governing Law.  This Agreement and the rights and obligations of the parties
hereunder shall be governed by, and construed in accordance with, the law of the
State of New York, without regard to principles of conflicts of laws that would
result in the application of the laws of any other jurisdiction; provided that
Section 5-1401 of the New York General Obligations Law shall apply.

(b)Submission to Jurisdiction.  Each Obligor agrees that any suit, action or
proceeding with respect to this Agreement or any other Loan Document to which it
is a party or any judgment entered by any court in respect thereof may be
brought initially in the federal or

3

--------------------------------------------------------------------------------

 

state courts in Houston, Texas or in the courts of its own corporate domicile
and irrevocably submits to the non-exclusive jurisdiction of each such court for
the purpose of any such suit, action, proceeding or judgment.  This Section 7 is
for the benefit of Lenders only and, as a result, no Lender shall be prevented
from taking proceedings in any other courts with jurisdiction.  To the extent
allowed by applicable Laws, Lenders may take concurrent proceedings in any
number of jurisdictions.

(c)Waiver of Jury Trial.  Each Obligor and each Lender hereby irrevocably
waives, to the fullest extent permitted by applicable law, any and all right to
trial by jury in any suit, action or proceeding arising out of or relating to
this Agreement, the other Loan Documents or the transactions contemplated hereby
or thereby.

SECTION 8.No Actions, Claims, Etc.  Each Obligor acknowledges and confirms that
it has no knowledge of any actions, causes of action, claims, demands, damages
or liabilities of whatever kind or nature, in law or in equity, against any
Secured Party, in any case, arising from any action or failure of any Secured
Party to act under any Loan Document on or prior to the date hereof, or of any
offset right, counterclaim or defense of any kind against any of its respective
obligations, indebtedness or liabilities to Secured Party under any Loan
Document.  Each Obligor unconditionally releases, waives and forever discharges
(i) any and all liabilities, obligations, duties, promises or indebtedness of
any kind of Agent or any Lender to such Obligor, except the obligations required
to be performed by Agent or any Lender under the Loan Documents on or after the
date hereof, and (ii) all claims, offsets, causes of action, suits or defenses
of any kind whatsoever (if any), whether arising at law or in equity, whether
known or unknown, which such Obligor might otherwise have against any Secured
Party in connection with the Loan Documents or the transactions contemplated
thereby, in the case of each of clauses (i) and (ii), on account of any past or
presently existing condition, act, omission, event, contract, liability,
obligation, indebtedness, claim, cause of action, defense, circumstance or
matter of any kind.  Each Obligor acknowledges that it may discover facts or law
different from, or in addition to, the facts or law that it knows or believes to
be true with respect to the claims released in this Section 8 and agrees,
nonetheless, that this release shall be and remain effective in all respects
notwithstanding such different or additional facts or the discovery of them.
Each Obligor expressly acknowledges and agrees that all rights under Section
1542 of the California Civil Code are expressly waived. That section provides:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”

SECTION 9.Miscellaneous.

(a)No Waiver.  Nothing contained herein shall be deemed to constitute a waiver
of compliance with any term or condition contained in the Transaction Documents
or any of the other Loan Documents or constitute a course of conduct or dealing
among the parties.  Except as expressly stated herein, Lenders reserve all
rights, privileges and remedies under the Loan Documents (including, without
limitation, all such rights, privileges and remedies with respect to any
Default, Event of Default or Material Adverse Effect, whether or not
communicated to

4

--------------------------------------------------------------------------------

 

Lenders or Agent).  Except as amended hereby, the Transaction Documents and
other Loan Documents remain unmodified and in full force and effect.    

(b)Severability.  In case any provision of or obligation under this Agreement
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

(c)Headings.  Headings and captions used in this Agreement (including the
Exhibits, Schedules and Annexes hereto, if any) are included for convenience of
reference only and shall not be given any substantive effect.

(d)Integration.  This Agreement constitutes a Loan Document and, together with
the other Loan Documents, incorporates all negotiations of the parties hereto
with respect to the subject matter hereof and is the final expression and
agreement of the parties hereto with respect to the subject matter hereof.

(e)Counterparts.  This Agreement may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument and any
of the parties hereto may execute this Agreement by signing any such
counterpart.

(f)Controlling Provisions.  In the event of any inconsistencies between the
provisions of this Agreement and the provisions of any other Loan Document, the
provisions of this Agreement shall govern and prevail.  

(g)Loan Document. This Agreement is a Loan Document.

[Remainder of page intentionally left blank]

5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

BORROWER

 

DYNAVAX TECHNOLOGIES CORPORATION

By /s/ Ryan Spencer________________________

Name: Ryan Spencer

Title: SVP, Commercial




[Signature Page to Amendment]

--------------------------------------------------------------------------------

 

LENDERS

CRG PARTNERS III L.P.

By CRG PARTNERS III GP L.P., its General Partner

By CRG PARTNERS III GP LLC, its General Partner

By /s/ Nathan Hukill__________________

Nathan Hukill

Authorized Signatory

CRG PARTNERS III–PARALLEL FUND “A” L.P.,

By CRG PARTNERS III – PARALLEL FUND “A” GP L.P., its General Partner

By CRG PARTNERS III – PARALLEL FUND “A” GP LLC, its General Partner

By /s/ Nathan Hukill__________________

Nathan Hukill

Authorized Signatory

 

AGENT

CRG SERVICING LLC, as Agent

By /s/ Nathan Hukill__________________

Nathan Hukill

Authorized Signatory

 

 

[Signature Page to Amendment]